DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1 and 7 are acknowledged by the Examiner. 
	Applicant’s addition of new claim 10 is acknowledged by the Examiner.
	Applicant’s amendment of claim 1 has overcome the previous rejection under 35 U.S.C. 101. As such, the rejection of claims 1-9 under 35 U.S.C. 101 has been withdrawn. 
	Applicant’s amendment of claim 7 has overcome the previous rejection under 35 U.S.C. 112(b). As such, the rejection of claims 7-8 under 35 U.S.C. 112(b) has been withdrawn.
	Currently claims 1-10 are pending in the application. 
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.  
With regards to Applicant’s arguments that Nobbe in view of Storup fails to disclose “an upper end portion and a lower end portion of the FRP sheets are joined by heat sealing to be integrated”. As established in the non-final rejection dated 09/15/2021 the limitation of “joined by heat sealing” was considered to be a product by process limitation and therefore the process of joining the FRP sheets to one another did not constitute patentable material due to the fact that: as set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Nobbe in view of Storup is silent as to the process used to join the FRP sheets, the apparatus disclosed is the same as that claimed. Further the addition of the limitation “to be integrated” is an addition to the process of forming the FRP sheets to one another. Therefore, since Nobbe in view of Storup discloses laminated FRP sheets (see Nobbe [0023] and [0039] and see Storup figure 3a-b in reference to a plurality of sheets) which are integral (combine (one thing) with another so that they become a whole) with one another (see Storup Figures 3a-b), the apparatus as disclosed by Nobbe as modified by Storup the apparatus is the same as that claimed.
	With regards to Applicant’s arguments in regards to claim 10, Examiner respectfully disagrees and asserts that Nobbe in view of Storup discloses the claimed limitations of claim 10 as will be discussed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe et al. (US 2007/0027421 A1) (hereinafter Nobbe) in view of Storup et al. (US 2019/0000659 A1) (hereinafter Storup).
In regards to claim 1, Nobbe discloses A posterior upright (12; see [0023]; see figure 1) of an ankle foot orthosis (10; see [0019]; see figure 1) that is provided between a footrest portion (14; see [0021]; see figure 1) adapted to receive a foot portion thereon (a footplate is intended to receive a foot portion of a user) and a lower leg mounting portion (16; see [0021]; see figure 1) adapted to be mounted on a lower leg portion below a knee (a tibial cuff is intended to engage a tibia, which is a portion of the lower leg beneath a knee), wherein 
a FRP sheet (see [0023] in reference to 12 being formed from a carbon fiber composite, is construed to be a fiber reinforced plastic as evidenced by Applicant’s own specification [0035] disclosing the invention comprises a carbon fiber reinforced plastic, or a carbon fiber composite) is laminated (see [0039] in reference to 12 being formed by a lamination technique and therefore 12 is construed to be laminated), having an upper end portion (end portion of 12 connected to 16; see figure 3) and a lower end portion (end portion of 12 connected to 14; see figure 3), 
the upper end portion (end portion of 12 connected to 16) is a portion connected to the lower leg mounting portion (16; see figures 1 and 3), and the lower end portion (end portion of 12 connected to 14) is a portion connected to a heel posterior portion (heel portion of 14; see figure 2) of the footrest portion (14; see figures 1 and 3).
Nobbe does not disclose a plurality of FRP sheets, and an upper end portion and a lower end portion of the FRP sheets are joined by heat sealing; 
an intermediate portion between the upper end portion and the lower end portion has a structure having a gap between the FRP sheets.
However Storup discloses an analogous posterior upright (32; see [0056]; see figures 3a and 3b) of an ankle foot orthosis (30; see [0056]; see figures 3a and 3b); further comprising a plurality of sheets see figures 3a and 3b that 32 is formed from a plurality of sheets of material); comprising an upper end portion (portion of 32 attached to 38; see figure 3a) and lower end portion (portion of 32 attached to 31; see figure 3a) which are integral (integrate/integral is defined by the Merriam-Webster Dictionary as “to form, coordinate, or blend into a functioning or unified whole” (see https://www.merriam-webster.com/dictionary/integrate); it can clearly be seen that 32 is formed from a plurality of sheets of material bonded together via the screws 34 to form a unified whole, thus the plurality of sheets of 32 are therefore considered to be “integral”)
an intermediate portion (portion of 32 around 16 as seen in figure 3b) between the upper end portion (portion of 32 attached to 38) and the lower end portion (portion of 32 attached to 31) has a structure having a gap between the sheets (see figure 3b that 32 comprises a plurality of sheets having multiple gaps between the sheets) for the purpose of providing a plurality of components that sustains a certain level of rigidity to withstand loading without deformation during use (see [0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single laminated FRP sheet as disclosed by Nobbe by including additional sheets of material such that the device comprises a plurality of FRP sheets which are integral, having an intermediate portion having a structure having a gap between the sheets as taught by Storup in order to have provided an improved posterior upright that would add the benefit of providing a plurality of components that sustains a certain level of rigidity to withstand loading without deformation during use (see [0049]).
Nobbe as now modified by Storup does not explicitly disclose the upper end portion and a lower end portion of the FRP sheets are joined by heat sealing to be integrated. The recitation of " the upper end portion and a lower end portion of the FRP sheets are joined by heat sealing to be integrated " has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Nobbe as now modified by Storup is silent as to the process used to join the FRP sheet’s upper end portion and lower end portion, the apparatus disclosed is the same as that claimed.
In regards to claim 2, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses the lower end portion (end portion of 12 connected to 14; see figure 3) is provided with a screw hole (28; see [0028]; see figure 3) so as to be screwed to the heel posterior portion (heel portion of 14) of the foot rest portion (14; see figure 2 and 3).
In regards to claim 3, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses the upper end portion (end portion of 12 connected to 16; see figure 3) is provided with a screw hole (28; see [0028]; see figure 3) so as to be screwed to the lower leg mounting portion (16; see figure 2 and 3).  
In regards to claim 5, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses each of the FRP sheets (as now modified the plurality of 12 of Nobbe as now modified by Storup) is a CFRP sheet (see [0023] in reference to 12 being formed from a carbon fiber composite, is construed to be a fiber reinforced plastic as evidenced by Applicant’s own specification [0035] disclosing the invention comprises a carbon fiber reinforced plastic, or a carbon fiber composite, thus the FRP sheet is a CFRP sheet).
In regards to claim 6, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses wherein the lower end portion (portion of 12 attached to 14) has a flat plate shape (see figure 3 that the portion of 12 attached to 14 is in the shape of a flat plate shape) or a bifurcated shape whose lower end is divided.
In regards to claim 7, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses the ankle foot orthosis (10) comprising; 
the footrest portion (14),
the lower leg mounting portion (16); and 
the posterior upright (12) according to claim 1 (see discussion above for teaching), 
the posterior upright (12) extends upward from the heel posterior portion (rear portion of 14; see figure 3) to be connected to the lower leg mounting portion (16; see figure 3).
In regards to claim 8, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses a wedge shaped block (20; see [0021]; see figure 3) is sandwiched between a screwing portion (28; see [0028]; see figure 3) of the posterior upright (12) and the footrest portion (14) or the lower leg mounting portion (16; see figure 3 that there are two separate 20’s sandwiched between 14, 16, and 12 respectively).
In regards to claim 10, Nobbe discloses A posterior upright (12; see [0023]; see figure 1) of an ankle foot orthosis (10; see [0019]; see figure 1) which is provided between a footrest portion (14; see [0021]; see figure 1) adapted to receive a foot portion thereon (a footplate is intended to receive a foot portion of a user) and a lower leg mounting portion (16; see [0021]; see figure 1) adapted to be mounted on a lower leg portion below a knee (a tibial cuff is intended to engage a tibia, which is a portion of the lower leg beneath a knee), the posterior upright (12) comprising: 
a FRP sheet (see [0023] in reference to 12 being formed from a carbon fiber composite, is construed to be a fiber reinforced plastic as evidenced by Applicant’s own specification [0035] disclosing the invention comprises a carbon fiber reinforced plastic, or a carbon fiber composite) is laminated (see [0039] in reference to 12 being formed by a lamination technique and therefore 12 is construed to be laminated);
an upper end portion (upper end portion of 12 connected to 16; see figure 2) continuous with upper end of the FRP sheet (12; see figure 2 that the upper end portion of 12 is continuous), the upper end portion (upper end portion of 12) adapted to be connected to the lower leg mounting portion (16; see figures 1-3);
a lower end portion (end portion of 12 connected to 14; see figure 3) continuous with lower end of the FRP sheet (12; see figure 2 that the lower end portion of 12 is continuous), the lower end portion (lower end portion of 12) adapted to be connected to a heel posterior portion (heel portion of 14; see figure 2) of the footrest portion (14; see figures 1 and 3).
Nobbe does not disclose a plurality of FRP sheets are integral with each other; 
at least one gap between the plurality of FRP sheets, said gap extending continuously along an intermediate portion between the upper end portion and the lower end portion.
However Storup discloses an analogous posterior upright (32; see [0056]; see figures 3a and 3b) of an ankle foot orthosis (30; see [0056]; see figures 3a and 3b); further comprising a plurality of sheets see figures 3a and 3b that 32 is formed from a plurality of sheets of material bonded together via the screws 34) are integral with each other (integrate/integral is defined by the Merriam-Webster Dictionary as “to form, coordinate, or blend into a functioning or unified whole” (see https://www.merriam-webster.com/dictionary/integrate); it can clearly be seen that 32 is formed from a plurality of sheets of material bonded together via the screws 34 to form a unified whole, thus the plurality of sheets of 32 are therefore considered to be “integral”); comprising an upper end portion (portion of 32 attached to 38; see figure 3a) and lower end portion (portion of 32 attached to 31; see figure 3a); 
at least one gap (see figure 3b that 32 comprises a plurality of sheets having multiple gaps between the sheets) between the plurality of sheets (32), said gap (gap between 32) extending continuously along an intermediate portion (portion of 32 around 16 as seen in figure 3b; see figure 3b that the gap between 32 extends continuously along the intermediate portion between the upper and lower edges of 32) between the upper end portion (portion of 32 attached to 38; see figure 3a) and the lower end portion (portion of 32 attached to 31; see figure 3a) for the purpose of providing a plurality of components that sustains a certain level of rigidity to withstand loading without deformation during use (see [0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single laminated FRP sheet as disclosed by Nobbe by including additional sheets of material such that the device comprises a plurality of FRP sheets which are integral together, having an intermediate portion having a structure having a gap between the sheets as taught by Storup in order to have provided an improved posterior upright that would add the benefit of providing a plurality of components that sustains a certain level of rigidity to withstand loading without deformation during use (see [0049]).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe et al. (US 2007/0027421 A1) (hereinafter Nobbe) in view of Storup et al. (US 2019/0000659 A1) (hereinafter Storup) as applied to claims 1-3, and 5-8 above, and further in view of Cropper et al. (US 2013/0281898 A1).
In regards to claim 4, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses the screw holes (28) so as to be screwed are arranged vertically (see figures 2 and 3), the screw holes (28) being an upper and a lower hole (see figures 2 and 3) through which a screw (36; see [0028]; see figure 3) is inserted when the screw is attached (see figure 2).
Nobbe as now modified by Storup does not disclose the upper hole is an arc shaped long hole around the lower hole.
However, Cropper teaches an analogous upright portion (58; see [0075]; see figure 7a) of an ankle foot orthosis (50; see [0074]; see figure 7a) wherein the upright portion (58) comprises an upper hole (45; see [0060]; see figure 7a) and a lower hole (hole indicated by P see figure 7a) wherein the upper hole (45) is an arc shaped long hole (see figure 7a) around the lower hole (hole indicated by P) for the purpose of providing an axis of rotation such that the upright portion may be adjusted with respect to the upper portion (see [0077]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper screw hole as disclosed by Nobbe as now modified by Storup and by forming the upper screw hole as an arc shaped long hole as taught by Cropper in order to have provided an improved screw hole that would add the benefit of providing a screw hole that in combination with the lower hole would secure the upright portion to a lower leg mounting portion while providing an axis of rotation such that the upright portion may be adjusted with respect to the upper portion (see [0077]) thus allowing the upright portion to adjust relative to the lower leg portion when the device is in use.
In regards to claim 9, Nobbe as now modified by Storup discloses the invention as discussed above.
Nobbe further discloses the screw holes (28) so as to be screwed are arranged vertically (see figures 2 and 3), the screw holes (28) being an upper and a lower hole (see figures 2 and 3) through which a screw (36; see [0028]; see figure 3) is inserted when the screw is attached (see figure 2).
Nobbe as now modified by Storup does not disclose the upper hole is an arc shaped long hole around the lower hole.
However, Cropper teaches an analogous upright portion (58; see [0075]; see figure 7a) of an ankle foot orthosis (50; see [0074]; see figure 7a) wherein the upright portion (58) comprises an upper hole (45; see [0060]; see figure 7a) and a lower hole (hole indicated by P see figure 7a) wherein the upper hole (45) is an arc shaped long hole (see figure 7a) around the lower hole (hole indicated by P) for the purpose of providing an axis of rotation such that the upright portion may be adjusted with respect to the upper portion (see [0077]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper screw hole as disclosed by Nobbe as now modified by Storup and by forming the upper screw hole as an arc shaped long hole as taught by Cropper in order to have provided an improved screw hole that would add the benefit of providing a screw hole that in combination with the lower hole would secure the upright portion to a lower leg mounting portion while providing an axis of rotation such that the upright portion may be adjusted with respect to the upper portion (see [0077]) thus allowing the upright portion to adjust relative to the lower leg portion when the device is in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fay (US 2017/0296372 A1) discloses an analogous ankle foot orthosis (100; see [0048]; see figure 1) comprising a posterior upright portion (300; see [0048]; see figure 1) a lower leg mounting portion (200; see [0048]; see figure 1) and a footrest portion (900; see [0048]; see figure 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786    

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786